Citation Nr: 1206929	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-34 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for service-connected scar residuals of a shell fragment wound, right buttock.  

2.  Entitlement to a compensable disability rating for service-connected scar residuals of a shell fragment wound, right scapula.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2011, the Veteran presented testimony relevant to his appeal before the undersigned Veterans Law Judge at a hearing held at the Seattle RO.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to service connection for a low back disorder resulting from an in-service shrapnel injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Form 21-4138 dated in July 2011.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is already in receipt of the maximum disability evaluation of 10 percent for his residual shell fragment wound scar of the right buttock under the former Diagnostic Code (DC) 7804 for a superficial, painful scar.  

2.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the disability picture associated with his service-connected residual SFW scar of the right scapula more closely approximates a superficial scar that is painful on examination based on evidence of episodic back pain secondary to residual shrapnel and the Veteran's credible report of intermittent pain associated with the area.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent have not been met or approximated for the Veteran's scar, residual shell fragment wound, right buttock for the entire claim/appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.118, DC 7804 (prior to October 23, 2008). 

2. The criteria for a disability rating of 10 percent have been approximated for the Veteran's scar, residual shell fragment wound, right scapula for the entire claim/appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.118, DC 7804 (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a SOC or Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

An error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As will be explained below, neither the Veteran nor his representative has alleged prejudicial error and none has otherwise been shown.    

In the July 2006 notice letter, the RO advised the Veteran that he may submit evidence showing that his claimed service-connected scars had increased in severity and described the types of information and evidence that he should submit in support of his claims.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of his claims.  The RO further explained how VA determines the disability rating and the effective date, which satisfied Dingess notice requirements.  Moreover, although no longer required, the Veteran was provided with the schedular criteria under which his disabilities are rated in an October 2008 due-process letter.      

The Board notes that the July 2006 notice letter was sent before the initial denial of the claims and adequately satisfied VCAA notice requirements with respect to the Veteran's claims.    

The record further reflects that the Veteran has been provided with a copy of the above rating decision, the October 2008 SOC, and the May 2011 SSOC, which cumulatively included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  

Moreover, neither the Veteran nor his representative has alleged any prejudice with respect to the notice received for the claims during the course of this appeal.  The Veteran has been provided with ample opportunity to submit evidence and argument and to participate effectively in the processing of his claims during the course of this appeal.

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, supra.  

To fulfill its statutory duty to assist, the RO afforded the Veteran with medical examinations in connection with his claims in August 2006, June 2008, and April 2011.  Collectively, the examination reports include all relevant findings necessary for a fair adjudication of the claims, as will be discussed in greater detail below.  Therefore, the examination reports are deemed adequate.  

Further, private treatment records adequately identified as relevant to the Veteran's claims have been obtained and are associated with the claims folder.  No additional pertinent records are found in the Veteran's electronic file through the Virtual VA system.  

While the Veteran indicated at the Board hearing that he had been treated at emergency rooms in the past (i.e., prior to the 1990s) and no attempt to obtain the records has been made, the present level of disability is of primary concern in this case.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, there is no need to remand to obtain records showing treatment for the Veteran's claimed disabilities approximately two decades ago.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (holding that a remand is inappropriate where there is no possibility of any benefit flowing to the veteran). 

The Veteran has not made VA aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  In view of the foregoing, the Board will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, but does not have to discuss each item of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Service connection for residual SFW scars of the right buttock, with a 10 percent rating, and residual SFW scar of the right scapula, with a 0 percent rating, was originally awarded by the RO in February 1977.  The Veteran filed the current claim seeking an increased rating for the disabilities in July 2006.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, such as in this case, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

During the pendency of the claim/appeal, the rating criteria for evaluating skin disorders, to include scars, were revised.  See 73 Fed. Reg. 54,708 -12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  The Board notes that the amendment allows for a veteran to request a review of a scar disability under the revised criteria irrespective of whether such Veteran's disability has increased since the last review.  See 77 Fed. Reg. 2909-10 (Jan. 20, 2012).  No such request has been made in this case. 

A.  Right buttock 

The Veteran's residual SFW scar of the right buttock is evaluated under the criteria found at 38 C.F.R § 4.118.  He is rated as 10 percent disabling under DC 7804 for scars, superficial and painful on examination.

Under the applicable DC 7804, a 10 percent evaluation is provided for a scar that is superficial and painful on examination.  This is the highest evaluation available under this diagnostic code.  See 38 C.F.R. § 4.118, DC 7804 (prior to October 23, 2008).  Thus, because the Veteran is already assigned the maximum 10 percent evaluation under DC 7804 for his service-connected residual SFW scar of the right buttock, a higher rating under this diagnostic code is not warranted. 

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, as will be explained below, the Board finds there are no other codes that provide a basis to assign a higher schedular evaluation after careful review of the available diagnostic codes pertaining to the rating of scars and the evidence of record. 

The Board initially notes that a 10 percent evaluation is the maximum allowed under Diagnostic Codes 7802-7804.  38 C.F.R. § 4.118, DCs 7802-7804.  Thus, an evaluation higher than 10 percent is not available under those codes.   

Nevertheless, a higher rating is available under 38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to October 23, 2008).  In order for the Veteran to receive the next higher rating of 20 percent under Diagnostic Code 7801, the evidence must show that the Veteran's right buttock scar is deep or causes limitation of motion and covers an area exceeding 12 square inches (77 sq. cm.).  Note (2) defines a deep scar as one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  

The Board notes, however, that the evidence does not show that the Veteran's scar disability more nearly approximates the criteria for a 20 percent disability rating.  The medical examiner in June 2008 specifically noted that there was no evidence of keloids, tissue loss, edema, inflammation, instability, adhesion, or ulceration.  The examiner also noted that the Veteran's right gluteal scar measured at 11 cm x 0.2 cm.  The April 2011 VA medical examiner noted that the scar was superficial with no underlying tissue damage, measures 7 cm by 0.1 cm, did not limit the Veteran's motion, and did not cause limitation of function.  There are no contradictory findings in the treatment records.  Thus, the criteria for a higher disability rating of 20 percent under Diagnostic Code 7801 have not been approximated.  Id.  

Further, the Board notes that a higher evaluation is not warranted under DC 7805, for scars evaluated based on limitation of function of the affected part.  The Board initially notes that there appears to be favorable and unfavorable evidence of record pertaining to this issue.  As noted above, the April 2011 medical examiner specifically noted that the scar did not limit the Veteran's motion and there was no limitation of function due to the scar.  However, at the June 2008 medical examination, the Veteran complained that it was hard for him to drive and he had limitation with prolonged walking, standing, and sitting due to right hip pain.  The June 2008 QTC medical examiner noted that the Veteran's residual SFW right buttock scar had progressed to status post SFW injury in the right gluteal area with residual of right hip degenerative joint disease and right hip scar with no muscle currently affected.  

Even assuming that there is limitation of hip function due to the scar, service connection was established for degenerative joint disease of the bilateral hips with a 10 percent evaluation effective July 12, 2006, in the October 2008 RO rating decision.  The Veteran did not appeal the decision.  Therefore, the Veteran is already compensated for any limitation of function involving the right hip that may be associated with the right buttock scar.  There has been no other limitation of function shown by the record or contended by the Veteran.  In light of the foregoing, the Board finds that there is no evidence of limitation of function involving the scar during the claim/appeal period that would warrant the assignment of a higher evaluation under DC 7805.

Although the Board recognizes the doctrine of resolving reasonable doubt in favor of the Veteran, the preponderance of the evidence in this instance is against the Veteran's claim for an increased rating for his residual SFW scar disability, and no reasonable doubt is raised.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, Gilbert v. Derwinski, supra.  The Veteran's appeal is denied. 

B.  Right Scapula

The Veteran's service-connected residual SFW scar of the right scapula is currently rated as noncompensable under 38 C.F.R. § 4.118, DC 7805.  As previously noted, scars evaluated under DC 7805 are rated on limitation of function of the affected part.  

After consideration of the evidence of record, however, the Board notes that a higher evaluation is not warranted under DC 7805 for reasons explained below.  

Again, there appears to be favorable and unfavorable evidence of record pertaining to this issue.  The April 2011 medical examiner specifically noted that the scar did not limit the Veteran's motion and there was no limitation of function due to the scar.  However, at the June 2008 medical examination, the Veteran complained of stiffness and lack of endurance, and intermittent pain in the right scapular and upper back area, difficulty using the upper extremities during a pain flare-up, and limitation of the upper extremity.  The June 2008 QTC medical examiner noted that the Veteran's residual SFW right scapula scar had progressed to status post SFW with scar on the right scapular area, with residual of right shoulder muscle strain currently in remission.  He added, however, that the Veteran objectively demonstrated a normal right shoulder examination and scar on the right upper back (scapular area) with no muscle involvement.  

Also, at the Board hearing, the Veteran complained of pain in the upper back associated with the residual scar disability and/or shrapnel injury.  See hearing transcript, pages 4-5.  He also voiced similar complaints at the June 2008 medical examination.  However, the examiner noted that the type of injury suffered by the Veteran in service could cause muscle strain in adjacent joints, which is why the Veteran had intermittent right upper back pain.    

Even assuming the Veteran has chronic muscle strain associated with the scar disability, it does not appear to result in limitation of function of the shoulder because physical examination of the shoulder has been within normal limits.  Further, service connection was established for chronic muscle strain of the right shoulder in remission with a noncompensable evaluation effective July 12, 2006, in the October 2008 RO rating decision.  The Veteran did not appeal the decision.  Therefore, any limitation of function involving muscle strain of the right shoulder is already contemplated in the disability rating assigned.  There has been no other limitation of function shown by the record or contended by the Veteran.  In light of the foregoing, the Board finds that there is no evidence of limitation of function involving the scar during the claim/appeal period that would warrant the assignment of a higher evaluation under DC 7805.

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

After careful review of the available diagnostic codes pertaining to the rating of scars and the evidence of record, the Board finds that an increased evaluation of 10 percent under DC 7804 for superficial scars that are painful on examination is warranted for reasons explained below. 

The Board initially recognizes that the medical examiners in August 2006 and June 2008 specifically noted that the Veteran demonstrated no tenderness on physical examination of the scar.  Also, the April 2011 medical examiner wrote that the Veteran's right scapular scar was not painful on examination. 

However, a private treatment record dated in October 2005 shows that the Veteran presented for treatment with complaint of right upper back pain lasting for several days at a moderately severe level.  He reported that he had had a problem with pain and spasms in the right upper back recurrently over the past many years ever since he took shrapnel to that area.  He reportedly used anti-inflammatory medication in the past.  On physical examination, the Veteran showed tenderness in the right upper back with areas of spasm.

Also, the Veteran's treating physician wrote in a June 2011 letter that the Veteran had episodic back pain secondary to residual shrapnel, which was embedded in his back during the Vietnam conflict.  

Further, at the Board hearing, the Veteran competently and credibly reported pain associated with his residual SFW scar of the right scapula.  See hearing transcript, page 5.

Thus, in consideration of the foregoing, the Board resolves reasonable doubt in favor of the Veteran in finding that the disability picture associated with his residual right scapular scar more closely approximates a superficial scar that is painful on examination for the entire claim/appeal period.  An increased evaluation of 10 percent under DC 7804 is warranted.        

However, the Board notes that an even higher rating is not warranted under 38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to October 23, 2008), the only potentially applicable diagnostic code that has a higher rating available.  The scar is not shown to cover an area exceeding 12 square inches (77 sq. cm.).  Indeed, the April 2011 medical examiner noted that the scar was 9 cm by 0.1 cm.  The August 2006 medical examiner described the scar as about 4 cm by 0.2 cm.  The June 2008 examiner noted that the right scapular scar measured 5 cm by 0.2 cm.  Thus, because the scar does not cover an area exceeding 12 square inches, the criteria have not been approximated and a rating higher than 10 percent is not warranted under Diagnostic Code 7801.  Id.  


C.  Consideration of extraschedular referral and TDIU

With regard to the Veteran's claimed residual SFW scar disabilities, the Board has considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.  

While the Veteran told the undersigned at the Board hearing that flare-ups of his scar disability affect his work as a mine equipment operator (see hearing transcript, page 9), the Board does not find any symptoms or functional impairment attributable to the disabilities that are not already encompassed by the currently assigned schedular ratings.  Therefore, in consideration of the foregoing, we find that the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.

Moreover, the Board has considered whether a TDIU was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, because the Veteran has specifically stated that he does not want to file a claim for individual unemployability at this time, such issue is raised.  See VA Form 21-4138 dated in July 2011.  







[CONTINUED ON NEXT PAGE]

 
ORDER

Entitlement to a disability rating higher than 10 percent for service-connected scar residuals of a shell fragment wound, right buttock, is denied.  

Entitlement to a 10 percent disability rating for service-connected scar residuals of a shell fragment wound, right scapula, is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


